ORDER
Pursuant to Section 27 of the Rule on Disciplinary Procedure, Respondent Stanley E. Alexander has tendered a consent to disbarment.
The consent to disbarment was reviewed by the Executive Committee of the Board of Commissioners on Grievances and Discipline, and the Commission recommended that respondent be disbarred.
It is, therefore, ordered that respondent Stanley E. Alexander be permanently disbarred. Pursuant to Section 27(C) of the Rule on Disciplinary Procedure, we do not detail the facts and circumstances of the incidents giving rise to this complaint. They are well known to the complainant and respondent.
Respondent is hereby permanently disbarred from the practice of law in this State and his name shall be stricken from the roll of attorneys of this State. Respondent shall, within five (5) days from the date of this Order, deliver his certificate of admission to practice law to the Clerk of this Court for cancellation.
This Order shall be published with the opinions of this Court.
And it is so ordered.